DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 21 are entitled to a priority date of July 24, 2012.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 29 US Patent No. 9,284,952. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 3 of US 9,284,952
A geothermal heat exchanger for a ground trench, comprising:

a substantially rectangular reservoir body having external flexible walls and is configured to selectively heat or cool liquid therein, depending on flow direction therethrough, the reservoir body having width, height, and length dimensions, wherein the width dimension is in a range of about 1 inch to about 12 inches and the length dimension is in a range of about 10 feet to about 100 feet, wherein the reservoir body has a first port that is longitudinally spaced apart in the length dimension from a second port, and wherein the reservoir body is sufficiently flexible to be rolled and/or folded for shipment; and

a length of pipe or conduit that extends a distance inward into the reservoir body from one or both of the first and second ports, with an inner facing end sized and configured to be under liquid level during operation to facilitate cross flow.
A geothermal heat exchanger for a ground trench, comprising: 

a substantially rectangular reservoir body having external flexible walls and is configured to selectively heat or cool liquid therein, depending on flow direction therethrough, the reservoir body having width, height, and length dimensions, wherein the width dimension is between 1-12 inches and the length dimension is between 10-100 feet, wherein the reservoir body has at least one inlet port on an upper end portion and at least one exit port on an opposing lower end portion that is longitudinally spaced apart from the at least one inlet port on the upper end portion in the length dimension, and wherein the reservoir body is sufficiently flexible to be rolled and/or folded for shipment; and a jig comprising an upper rigid rectangular frame with downwardly extending sidewalls enclosing an upper portion of the reservoir body and releasably attached to an upper surface of the reservoir body to suspend a major portion of the reservoir body below the rectangular frame of the jig, wherein the jig terminates at the rectangular frame and leaves the bottom of the reservoir body exposed and free;

further comprising a length of pipe or conduit that extends a distance inward into the reservoir body from the inlet and exit ports, each with open free ends sized and configured to be under liquid level during operation to facilitate cross flow.


As seen above, Claim 1 of the instant application is a broader version of Claim 3 of the US Patent. Claim 3 of the US Patent includes everything recited in Claim 1 of the instant application. 

Although no comparative table is shown, independent claims 16 and 20 are patentably indistinct form Claims 22 and 28, respectively, of the US Patent. All other pending claims are also either explicitly recited in the US Patent or obvious over claims of the US Patent. 



Claims 1 – 15, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of US Patent No. 9,933,172. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 3 of US 9,933,172
A geothermal heat exchanger for a ground trench, comprising:

a substantially rectangular reservoir body having external flexible walls and is configured to selectively heat or cool liquid therein, depending on flow direction therethrough, the reservoir body having width, height, and length dimensions, wherein the width dimension is in a range of about 1 inch to about 12 inches and the length dimension is in a range of about 10 feet to about 100 feet, wherein the reservoir body has a first port that is longitudinally spaced apart in the length dimension from a second port, and wherein the reservoir body is sufficiently flexible to be rolled and/or folded for shipment; and

a length of pipe or conduit that extends a distance inward into the reservoir body from one or both of the first and second ports, with an inner facing end sized and configured to be under liquid level during operation to facilitate cross flow.
A geothermal heat exchanger for a ground trench, comprising: 

a reservoir body having external flexible walls and that is configured to selectively heat or cool liquid therein, depending on flow direction therethrough, the reservoir body having width, height, and length dimensions, wherein the reservoir body has front and rear primary walls configured as opposing long sides of the reservoir body connected with left and right end walls configured as opposing short sides, the short sides extending along the width dimension, the long sides extending along the length dimension, wherein the short sides have a width in a range of 1-12 inches and the long sides have a length in a range of 10-100 feet, wherein the short sides and long sides have a height as the height dimension that is greater than the width of the short sides, wherein the reservoir body has at least one inlet port on an upper end portion and at least one exit port on an opposing lower end portion that is longitudinally spaced apart from the at least one inlet port on the upper end portion in the length dimension, wherein the reservoir body is sufficiently flexible to be rolled and/or folded for shipment, and wherein the inlet and exit ports comprise pipe or conduit fittings that engage pipe or conduit in a closed geothermal loop that extends into a residence or building and is adapted to be in fluid communication with a water source heat pump or water-cooled condenser, and wherein the water source heat pump or water-cooled condenser are remote from the reservoir body;

further comprising a length of pipe or conduit that extends a distance inward into the reservoir body, parallel to the short sides, from the inlet and exit ports, each with open free ends sized and configured to be under liquid level during operation to facilitate cross flow. 





Although no comparative table is shown, independent claim 20 is patentably indistinct over Claim 19 of the US Patent. All other rejected claims are also either explicitly recited in the US Patent or obvious over claims of the US Patent. 



Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of US Patent No. 10,655,871. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 10 of US 10,655,871
A geothermal heat exchanger for a ground trench, comprising:

a substantially rectangular reservoir body having external flexible walls and is configured to selectively heat or cool liquid therein, depending on flow direction therethrough, the reservoir body having width, height, and length dimensions, wherein the width dimension is in a range of about 1 inch to about 12 inches and the length dimension is in a range of about 10 feet to about 100 feet, wherein the reservoir body has a first port that is longitudinally spaced apart in the length dimension from a second port, and wherein the reservoir body is sufficiently flexible to be rolled and/or folded for shipment; and

a length of pipe or conduit that extends a distance inward into the reservoir body from one or both of the first and second ports, with an inner facing end sized and configured to be under liquid level during operation to facilitate cross flow.
A geothermal heat exchanger for a ground trench, comprising: 

a reservoir body having external flexible walls, wherein the reservoir body is configured to selectively heat or cool liquid therein, depending on flow direction therethrough, the reservoir body having width, height, and length dimensions, wherein the reservoir body has front and rear primary walls configured as opposing long sides of the reservoir body connected with left and right end walls configured as opposing short sides that are orthogonal to the front and rear primary walls, the short sides extending along the width dimension, the long sides extending along the length dimension, wherein the short sides have a width in a range of 1-12 inches and the long sides have a length in a range of 10-100 feet, wherein the short sides and long sides have a height as the height dimension that is greater than the width of the short sides, wherein the reservoir body has at least one inlet port and at least one exit port that is longitudinally spaced apart from the at least one inlet port in the length dimension, and wherein the reservoir body is sufficiently flexible to be rolled and/or folded for shipment;

a first length of pipe or conduit that extends a distance inward into the reservoir body adjacent one of the short sides and that is connected to the inlet port, and a second length of pipe or conduit that extends a distance inward into the reservoir body adjacent the other of the short sides and that is connected to the exit port, each with ends sized and configured to be under liquid level during operation to thereby facilitate cross flow.  



As seen above, Claim 1 of the instant application is a broader version of Claim 10 of the US Patent. Claim 10 of the US Patent includes everything recited in Claim 1 of the instant application. 

Although no comparative table is shown, all other rejected claims are also either explicitly recited in the US Patent or obvious over claims of the US Patent. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 12, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 recites the left and right end walls, which lack antecedent basis. Claim 5 establishes first and second end walls. It is unclear whether these both refer to the same walls. 

Claim 12 recites the short sides, which lacks antecedent basis due to Claim 12’s dependency on Claim 1 instead of Claim 5 where short sides are introduced. 

Claim 19 recites the first and second geothermal heat exchange reservoirs each comprise first and second fluid ports that are longitudinally spaced apart. Claim 16 already requires the first geothermal reservoir to have at least one inlet port and at least one spaced apart outlet port and the second geothermal reservoir to at least one spaced apart outlet port. It is unclear whether the ports of Claim 19 are the same ports as those introduced in Claim 16 or additional ports. 


Allowable Subject Matter

Claims 1 – 9, 11, 13 – 18, 20, and 21 would be allowable upon filing of a timely terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Claims 10, 12, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and upon filing of a timely terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, May 13, 2021